Exhibit 10.1

 

LOGO [g680627g72r26.jpg]

February 27, 2014

Jane E. Shaw, Ph.D.

Chairman, Compensation Committee of the Board of Directors

McKesson Corporation

One Post Street

San Francisco, California 94104

Dear Jane,

Further to my conversations with you, the Compensation Committee and the Board
of Directors, I am voluntarily relinquishing the right to receive approximately
$45 million from the amount payable to me under the McKesson Corporation
Executive Benefit Retirement Plan (“EBRP”) had I resigned as of the end of
fiscal year 2013. As you know, my benefit under EBRP began as a result of a
contractual obligation McKesson made to me in my original 1996 employment
agreement. Nevertheless, the value of my pension benefit has become a source of
distraction for McKesson in its relationships with certain stakeholders, which
has led me to make this decision.

Where capitalized terms are used in this letter, they have the meanings ascribed
to them in my employment agreement, as amended through November 1, 2008 (my
“Employment Agreement”). Effective immediately, I agree that my benefit under
EBRP will be fixed at a cash lump sum in the amount of $114,000,000, net of
applicable withholdings (this cash lump sum amount is referred to herein as the
“EBRP Benefit”). I understand and agree that the EBRP Benefit is a fixed amount
that is not subject to adjustment under any circumstances, and that it will
become payable in lieu of any amount that may result from formulas set forth in
my Employment Agreement or EBRP, under all of the relevant employment
termination scenarios provided for under my Employment Agreement, including by
reason of my death or disability. I understand and agree that my estate,
representatives, heirs and beneficiaries will be bound by the terms this letter.
I further acknowledge that all other provisions of EBRP and my Employment
Agreement regarding my benefit under EBRP continue to apply.

I understand and agree that this letter will be publicly disclosed and filed, as
required by law. I acknowledge the receipt of good and valuable consideration
for my relinquishment of the rights set forth above. I further acknowledge that
said consideration does not include any collateral agreements, promises, or
representations by McKesson regarding my relinquishment of these rights under my
Employment Agreement, the effect of my doing so, or any aspect of my continuing
employment with McKesson.

I waive for all time the right, if any, to (i) claim that McKesson has breached
my Employment Agreement or (ii) claim Good Reason for the termination of my
employment under my Employment Agreement, in any case, based solely on my having
executed and delivered this letter or the terms that are

 

McKesson Corporation

One Post Street

San Francisco, CA 94104

www.mckesson.com



--------------------------------------------------------------------------------

contained in it, or based on McKesson’s having accepted and agreed to the terms
of this letter. I also agree that nothing in this letter is to be construed as
an admission by McKesson that McKesson’s acceptance of this letter constitutes a
breach of my Employment Agreement or Good Reason for the termination of my
employment under my Employment Agreement.

I fully understand the terms of this letter and I have consulted with my own
attorney and financial advisor during the preparation of this letter.

 

Sincerely, /s/ John H. Hammergren John H. Hammergren Chairman, President and
Chief Executive Officer

 

ACCEPTED AND AGREED:  

/s/ Jane E. Shaw

  Date: February 27, 2014   Jane E. Shaw, Ph.D.   Chairman, Compensation
Committee  

ACKNOWLEDGED:        

/s/ Jorge L. Figueredo

  Date: February 27, 2014       Jorge L. Figueredo         Executive Vice
President,         Human Resources        

 

2